*626ORDER
Whereas, the facts alleged in the first charge of the complaint were proven by admission of respondent filed through his attorney at the commencement of the hearing and later ratified under oath by himself, to wit: “That the aforesaid Félix E. Rodríguez Tórrales during the period between August 15, 1955 and January 1958, incurred in illegal and immoral conduct unbecoming a magistrate, consisting in having had carnal contact, frequently, illegally, voluntarily, and maliciously, in the premises where the Peace Court of Morovis is located, with Ilia Esther Silva Rodriguez, who was his secretary, respondent being then and there Judge of the Justice of the Peace of Puerto Rico, Morovis Part, and legally married to Isabel Otero”;
Whereas, after having examined the record we have no doubt that the respondent incurred in the immoral conduct prohibited by § 24 of the Judiciary Act (4 L.P.R.A. § 232), without it being necessary in order to reach that conclusion to pass upon the questions of fact and of law presented in the second charge filed against respondent;
Whereas, the aforesaid immoral conduct of respondent constitutes sufficient cause to remove him permanently from his office of Judge of the Justice of the Peace of Puerto Rico. Cf. In re Marín, 81 P.R.R. 267 (1959) ;
Therefore, the removal of respondent is hereby ordered, effective from the date of our order suspending him from office and salary.
It was so agreed by the Court as witness the signature of the Chief Justice.
Mr. Justice Serrano Geyls did not participate.